Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Reference Grunow was disclosed in the IDS filed on 6/30/2020. 
Claim Rejections - 35 USC § 112
Claims 12 and 18-20 recites the limitation "the ignition protected switch device of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office is unclear where the ignition protected switch device came from, as the independent claim is towards a compliant switch device. Thus, claims 12 and 18-20 are indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grunow (U.S 2017/0265316 A1). 
In regards to Claim 1, Grunow discloses a compliant switch device for an explosive environment, the compliant switch device comprising: a housing (Fig.1, #110) that is fabricated to exhibit chemical resistance in the explosive environment (Paragraph [0015], which discloses the housing #110 is designed  whereby the switch device is compliant for use in the explosive environment without requiring a separately provided explosion-proof enclosure (Fig.1-2, switch device is within #110 without an additional explosion proof enclosure). 
In regards to Claim 6, Grunow discloses the compliant switch device of claim 1, further comprising at least one mechanical switch (Fig.1, #130) contact in the bus structure (Fig.1, in contact with the bus structure), and the housing including a sealed internal enclosure containing the at least one mechanical switch contact (Fig.1, #110 is sealed and includes the mechanical switch #130), thereby precluding the at least one mechanical switch contact from being an ignition source in the explosive environment (Fig.1, #110 is an explosion proof housing).
In regards to Claim 7, Grunow discloses the compliant switch device of claim 1, wherein the ignition protected terminations comprise a cable gland (Fig.1, #115).
In regards to Claim 10, Grunow discloses the compliant switch device of claim 1, wherein the line-side and load-side terminal are each respectively enclosed in portions of the housing (Fig.1, both line and load side terminals are located within housing #110). 
In regards to Claim 11, Grunow discloses the compliant switch device of claim 10, wherein the portions of the housing are explosion proof (Fig.1, #110 is explosion proof, thus portions of housing #110 are explosion proof, see paragraphs [0014-0015]).
In regards to Claim 12, Grunow discloses the compliant switch device of claim 10, wherein the portions of the housing are sealed (paragraph [0015], which discloses the components with housing #110 are sealed from intrusion and furthermore, protected from dust and water, thus housing #110 has portions that are sealed from the outside). 
Claim 19, Grunow discloses the compliant switch device of claim 1, wherein the device is configured as a solid state circuit breaker (Fig.2, #234 is a IGBT, which makes it a solid state circuit breaker). 
In regards to Claim 20, Grunow discloses the compliant switch device of claim 1, wherein the device is configured as a hybrid circuit breaker (Fig.1-2, switch #100 has both a solid state switch #234 and mechanical switch #130, such that the office notes that #100 is a hybrid circuit breaker). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Carbonneau hereafter as Carb (U.S 5,791,485). 
In regards to Claim 2, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Wherein the housing is further fabricated to exhibit antistatic properties in the explosive environment.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the explosion proof housing containing the switch device (as taught by Grunow) to include an additional layer having antistatic properties (as taught by Carb) to protect the components within the explosion proof housing. By making the explosion proof housing exhibit antistatic properties, would protect the internal components from electrostatic discharge which could affect the operations of the compliant switch (Carb, Column 2, lines 5-15).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Clifton (U.S 5,162,610).
 In regards to Claim 3, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Wherein the housing is configured to be electrically grounded.
However, Clifton discloses: Wherein the housing is configured to be electrically grounded (Column 1, lines 10-20, which discloses its commonly known to ground electronic housings, as such the office notes that with the combination of Grunow in view of Clifton, the explosion proof housing containing the compliant switch device (as taught by Grunow) would be modified to have the housing connected to ground (as taught by Clifton) to protect the user from short circuits). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the explosion proof housing containing the compliant switch device (as taught by Grunow) to be connected to ground (as taught by Clifton) to protect the user from short circuits. By grounding the housing, would protect users from accidentally shorts caused by any wires/elements directly contacting said housing, and furthermore, provide EMI shielding by directing unwanted noise to ground (Clifton, column 1, lines 10-20).
Claims 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Manahan (U.S 2010/0288467). 
In regards to Claim 4, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Wherein the housing is further configured and designed to operate at a surface temperature at or below a rated temperature for the explosive environment, thereby precluding the housing from being an ignition source in the explosive environment.
However, Manahan discloses: Wherein the housing is further configured and designed to operate at a surface temperature at or below a rated temperature for the explosive environment, thereby precluding the housing from being an ignition source in the explosive environment (abstract, which discloses cooling the housing such that the temperature is suitable to be placed within an hazardous location, thus the office notes that the surface temperature is at or below a safe temperature within the hazardous location, as such the office notes that with the combination of Grunow in view of Manahan, the explosion proof housing containing the compliant switch device (as taught by Grunow) would be modified to include cooling equipment within the housing to maintain the surface temperature at or below a safe range within an hazardous environment (as taught by Manahan) to protect equipment within said environment).  
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the explosion proof housing containing the compliant switch device (as taught by Grunow) to include cooling equipment within the housing to maintain the surface temperature at or below a safe range within an hazardous environment (as taught by Manahan) to protect equipment within said environment. By maintaining the surface temperature of the housing to be within a safe range, would prevent any chances of ignition caused by the heat generating by the components within said housing, and furthermore, preserve the life of the components within said housing by keeping the temperature within a safe range (Manahan, abstract and paragraph [0003]).

In regards to Claim 5, Grunow in view of Manahan discloses the compliant switch device of claim 4, further comprising a controller (Manahan, paragraphs [0007-0008, 0012, and 0015]) configured to operate the at least one solid state switching element to maintain the surface temperature at or below the 
In regards to Claim 14, Grunow discloses the compliant switch device of claim 10.
Grunow fails to disclose: Wherein the portions of the housing are filled with a dielectric fluid.
However, Manahan discloses: Wherein the portions of the housing are filled with a dielectric fluid (Fig.1, #100 has a portion which includes #134 which contains dielectric fluid, as such the office notes that with the combination of Grunow in view of Manahan, the housing containing the switching device (as taught by Grunow) would be modified to include a cooling system which contains tubing within the housing (as taught by Manahan) to provide heat dissipation to the heat generating components within the housing). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the housing containing the compliant switch device (as taught by Grunow) to include a cooling system which contains tubing within the housing (as taught by Manahan) to provide heat dissipation to the heat generating components within the housing. By ensuring the components are within a safe temperature range, would prevent any damage to said components and allow the housing containing said components to be within a safe range within a hazardous location (Manahan, Abstract and paragraph [0005]). 

In regards to Claim 15, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Further comprising an active cooling element.
However, Manahan discloses: Further comprising an active cooling element (Fig.1, #120 is an active heat exchanger, as such the office notes that with the combination of Grunow in view of Manahan, 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the housing containing the compliant switch device (as taught by Grunow) to include an active cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device. By ensuring the components are within a safe temperature range, would prevent any damage to said components and allow the housing containing said components to be within a safe range within a hazardous location (Manahan, Abstract and paragraph [0005]). 

In regards to Claim 16, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Further comprising a passive cooling element.
However, Manahan discloses: Further comprising a passive cooling element (Paragraph [0020], which states the any device capable of cooling components can be used, such as a heatsink or heat pipe, as such the office notes that with the combination of Grunow in view of Manahan, the compliant switch device (as taught by Grunow) would be modified to include an passive cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the housing containing the compliant switch device (as taught by Grunow) to include a passive cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device. By ensuring the components are within a safe temperature range, would prevent any damage to said components and allow the housing containing said components to be within a safe range within a hazardous location (Manahan, Abstract and paragraph [0005]). 

Claim 5 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Manahan (U.S 2010/0288467), and further, in view of Kawamoto (U.S 2017/0244246 A1). 
In regards to Claim 5, Grunow in view of Manahan discloses the compliant switch device of claim 4.

Grunow in view of Manahan fail to explicitly disclose: Further comprising a controller configured to operate the at least one solid state switching element to maintain the surface temperature at or below the rated temperature, thereby precluding the housing from being an ignition source in the explosive environment.
However, Kawamoto discloses: Further comprising a controller configured to operate the at least one solid state switching element to maintain the surface temperature at or below the rated temperature, thereby precluding the housing from being an ignition source in the explosive environment (paragraph [0074], which discloses a controller (control circuit) which maintains the solid state switch #20 at a predetermine level by monitoring the temperature of the solid state switch, as such the office notes that with the combination of Grunow in view of Manahan and Kawamoto, the explosion proof housing having a solid state switch having a controller (as taught by Grunow in view of Manahan) would be modified to control the temperature of the switch (as taught by Kawamoto) to maintain said switch within a safe range, such that the housing surface temperature is at rated temperature within the hazardous location (as taught by Grunow in view of Manahan and Kawamoto). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the explosion proof housing having a solid state switch having a controller (as taught by Grunow in view of Manahan) to control the temperature of the switch (as taught by Kawamoto) to maintain said switch within a safe temperature range, such that the housing surface temperature is at rated temperature within the hazardous location (as taught by Grunow in view of Manahan and Kawamoto). By utilizing a controller to maintain the temperature of the solid state switch, would also ensure the surface temperature of the housing is within a rated range such that the device doesn’t ignite within the hazardous location. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Kiely (U.S 6,861,585). 
In regards to Claim 8, Grunow discloses the compliant switch device of claim 7.
Grunow fails to disclose: Wherein the ignition protected terminations further comprise an armored cable.
However, Kiely discloses: Wherein the ignition protected terminations further comprise an armored cable (Column 1, lines 38-42, discloses using armored cable within the distribution junction box, as such the office notes that with the combination of Grunow in view of Kiely, the compliant switch device having non-armored cable (as taught by Grunow) would be modified to include armored cable (as taught by Kiely) to increase the integrity of said cable). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the compliant switch device having non-armored cable (as taught by Grunow) to include armored cable (as taught by Kiely) to increase the integrity of said cable. By including armored cable within the housing, would protect said connection from unwanted intrusion and furthermore, ensure said cable has not deteriorated from normal usage. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Hyatt (U.S 5,434,376). 
In regards to Claim 9, Grunow discloses the compliant switch device of claim 7.
Grunow fails to disclose: wherein the line-side and load-side terminal each comprises a lug terminal and a fastener
However, Hyatt discloses: wherein the line-side and load-side terminal each comprises a lug terminal and a fastener (Fig.1-2 and Columns 1-2, which discloses line and load side terminals each comprising a lug and fastener, as such the office notes that with the combination of Grunow in view of Hyatt, the line and load side connection point (as taught by Grunow) would be modified to each include a lug terminal and fastener (as taught by Hyatt) to allow for connections between said line and load side). 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill In the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Taylor (U.S 2013/0175084 A1).
 In regards to Claim 13, Grunow discloses the compliant switch device of claim 1.
Grunow does disclose the housing is sealed (see claim 12 above).
Grunow fails to disclose: Wherein the portions of the housing are vacuum sealed.
However, Taylor discloses: Wherein the portions of the housing are vacuum sealed (Paragraph [0003], which discloses the housing containing electronics is vacuum sealed, as such the office notes that with the combination of Grunow in view of Taylor, the explosion proof housing having a switch device (as taught by Grunow) would be modified such that the housing is vacuum sealed (as taught by Taylor) to protect the contents within said housing). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the explosion proof housing having a switch device (as taught by Grunow) such that the housing is vacuum sealed (as taught by Taylor) to protect the contents within said housing. By vacuum sealing the housing, would ensure no moisture or other unwanted gasses can infiltrate the housing and/or cause an accidental short. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Cho (U.S 2016/0105983 A1). 
In regards to Claim 17, Grunow discloses the compliant switch device of claim 1.
Grunow fails to disclose: Wherein the at least one solid state switching element is encapsulated.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one solid state switching element within the explosion proof housing (as taught by Grunow) such that the solid state element is encapsulated (as taught by Cho) to protect the element from unwanted contaminants. By encapsulating the solid switch device would electrical insulate said device from other conductive elements and ensure said device is protected from unwanted contaminants (Cho, Paragraph [0022]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grunow (U.S 2017/0265316 A1) in view of Hendrickson (U.S 2014/0021898 A1).
 In regards to Claim 17, Grunow discloses the ignition protected switch device of claim 1.
Grunow fails to disclose: Further comprising a controller, the controller configured to provide motor starter and overload control.
However, Hendrickson discloses: Further comprising a controller, the controller configured to provide motor starter and overload control (Paragraph [0050 and 0079], discloses the controller configured to provide motor starter and overload control, as such the office notes that with the combination of Grunow in view of Hendrickson, the compliant switch device within the explosion proof housing (as taught by Grunow) would be modified to further include a controller which provides motor starter and overload control (as taught by Hendrickson) to prevent any damage to the motor being used). 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by a controller to control the motor starter and overload current would be within KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White (U.S patent 8,416,541) – Discloses a disconnect switch with an arc eliminator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835